      Case: 3:19-cv-00714-JGC Doc #: 20 Filed: 07/02/20 1 of 2. PageID #: 121




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

Justin Alexander,                                     Case No. 3:19 CV 714

                   Plaintiff,

        v.                                            ORDER

C.O. Dunlap, et al.,

                   Defendants.


        This is a pro se prisoner civil right case under 42 U.S.C. § 1983 in which plaintiff alleges

defendant Correctional Officers Dunlap and Benjamin of the Allen Correctional Institution used

excessive force against plaintiff in violation of the Eighth and Fourteenth Amendments.

Defendants moved to dismiss. (Doc. 10).

        Following referral to Magistrate Judge James R. Knepp, II, who filed a Report &

Recommendation, recommended dismissal of the complaint against defendant Benjamin without

prejudice to refile.

        Though duly on notice in the Report & Recommendation that he had twenty days to file

objections to said report, plaintiff has failed to do so. Nonetheless, I have reviewed the Report &

Recommendation de novo; based on such review, I find the Report & Recommendation well taken

in all respects.

        It is, accordingly hereby,

        ORDERED THAT the recommendation of the Magistrate Judge’s Report &

Recommendation that the complaint against defendant Benjamin be, and the same hereby is
      Case: 3:19-cv-00714-JGC Doc #: 20 Filed: 07/02/20 2 of 2. PageID #: 122




adopted and the motion to dismiss the complaint against defendant Benjamin (Doc. 10) be, and

the same hereby is granted; and that the complaint against defendant Dunlap be, and the same

hereby is, sua sponte, dismissed without prejudice pursuant to Fed. R. Civ. P. 4(m).

       So ordered.

                                                    /s/James G. Carr
                                                    Sr. U.S. District Judge




                                                2
